Citation Nr: 1453913	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-24 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for lower extremity radiculopathy.

3. Entitlement to service connection for neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Larry P. Knopf, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from December 2002 to June 2003 and from June 2006 to April 2007.  He had inactive duty for training (INACDUTRA) as a member of the United States Marine Corps Reserves, including a period of INACDUTRA from March 6 to March 9, 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge at a March 2014 hearing; a transcript of that hearing is associated with the Veteran's Virtual VA claims file.


FINDINGS OF FACT

1.  A back disability was not shown during military service, and a current disability is not attributable to the Veteran's period of service; any arthritis was not manifested within a year of qualifying service.

2.  The Veteran does not have lower extremity radiculopathy or neuropathy of the right lower extremity that is attributable to military service or to service-connected disability.



CONCLUSIONS OF LAW

1.  The Veteran does not have a back disability that is the result of disease or injury incurred in or aggravated by active military service; arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The Veteran does not have right or left lower extremity radiculopathy that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3.  The Veteran does not have neuropathy of the right lower extremity that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receiving the Veteran's claims of service connection, the RO sent to him a letter dated in December 2009 wherein he was notified of the evidence required to substantiate those claims.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claims for service connection, such as treatment records related to the claimed conditions and statements from persons who knew of any disabilities that he may have had in service.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates. 

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the December 2009 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board concludes that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence of record contains the Veteran's service treatment records (STRs), private treatment records, lay statements, and argument from the Veteran's representative on his behalf.  The Board is unaware of any outstanding evidence or information that has not already been requested.  In January 2011, the Veteran was afforded a VA examination on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner offered an opinion and rationale as to the etiology of the Veteran's back disability and any radiculopathy or neuropathy.  There is no indication or argument that the opinions are inadequate or somehow faulty.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claims decided herein.

II. Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(2), (24); 38 C.F.R.        § 3.6(a).  In other words, service connection is available for diseases or injuries incurred in or aggravated by ACDUTRA and injuries incurred in or aggravated by INACDUTRA (including an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

A disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Back Disability

At his hearing, the Veteran contended that, during a period of INACDUTRA, he sustained an injury to his back resulting from a motor vehicle accident (MVA).  He stated that he was on a bus as it was leaving the military base when it began going too fast around a curve.  The Veteran stated that it "wrecked and rolled."  See March 2014 Hearing Transcript, p. 4.  He further alleged that he was thrown around and his leg was pinned.  

Service treatment records (STRs) reflect that the Veteran was involved in an MVA during a period of INACDUTRA.  STRs do not reflect any injury to the Veteran's back or a diagnosis of a back disability.  Immediately following the MVA, the Veteran was taken to Flowers Hospital for evaluation and treatment.  An Emergency Physician Record shows that the Veteran's chief complaint was with regards to his left ankle, and he was subsequently diagnosed with a left ankle sprain.  Examination of his back during this emergency room visit revealed no costovertebral angle (CVA) tenderness or vertebral tenderness.  The Veteran reported that he did not have any back problems at the time.  A May 2008 STR contains a note indicating that the Veteran was able to complete a three-mile run with a little aching in his ankle.  A June 2008 STR indicates that the Veteran was "healed from any previous injuries and was returned to normal activities with no limitations, as he was fit for duty."

Regarding post-service back symptomatology and treatment, the Veteran testified that he first noticed his back pain around December 2008 and first sought treatment in June 2009.  A June 2009 MRI of the Veteran's spine showed mild degenerative changes and mild disc bulging and small disc protrusion at L3-L4.  

An August 2009 private treatment report shows that Veteran complained of aching and burning in his lower back.  He also reported being in a bus accident in service.  He was diagnosed with lumbar radiculitis.  Neurology examination was normal.  He subsequently underwent a lumbar epidural block.  

A March 2010 private treatment record shows that the Veteran was treated for chronic low back pain and right-sided radicular leg pain.  He was diagnosed with lumbar spine degenerative disc disease (DDD), lumbar-thoracic radiculitis, low back pain, and sacroiliac pain.

In January 2011, the Veteran underwent a VA spine examination.  He reported that he began having upper/lower back pain while in the service.  He stated that while on active duty he was in a roll-over MVA and that he was thrown around in the vehicle.  The Veteran reported that he was taken to a local hospital where he was assessed and treated for his ankle sprain.  He was not treated for back issues at that time.  He stated that it was after the MVA that his back pain started.  The Veteran further reported that he began treatment for his low back pain one year following the in-service MVA.  Examination revealed normal lumbosacral radiographs.  However, the examiner diagnosed the Veteran with DDD of the lumbar spine as noted in MRI reports within the claims file.  He was also afforded an examination of his peripheral nerves.  The Veteran reported that after his low back pain, he began to have issues with both of his legs.  The examiner found no evidence for radiculopathy or neuropathy on physical examination.  The examiner reported there was subjective paresthesia only.  There was also no objective evidence of either in the claims file.  The examiner opined that his spine and neuropathy were less likely as not caused by or a result of his military service or the MVA in service.  He reasoned that STRs from the incident did not reveal any back problem and mainly addressed the Veteran's left ankle injury.  He also pointed out that remaining STRs following the MVA did not show any back condition or residuals from the MVA, but instead showed left ankle and knee complaints.  The examiner further indicated that there was no objective evidence of a neurologic condition based upon the claims file and the normal neurology examination conducted at the time.

In May 2011, the Veteran underwent an evaluation/consultation of pain and psychological sequelae at the Doleys Clinic Pain and Rehabilitation Institute.  The note reflects that the Veteran spent six years in the Marines and "of course [was] very active."  He associated his current problems with a motor vehicle accident in March 2008 when he was a passenger in a bus that lost control and rolled approximately three times.  After the accident, he reported that he was evaluated at a local emergency room and then released.  The Veteran further reported that several months later he noted pain in the intrascapular area and then gradually in the low back.  He reported that he had gotten a variety of explanations.  He indicated that his chiropractor told him that he had scoliosis of the thoracic spine.  "Dr. Varley noted an annular tear, Dr. Swaid scarring and Dr. Cordover degenerative changes without any frank herniation or bulging."  After a review of the Veteran's available medical records, it was noted that an MRI of the Veteran's thoracic spine showed small disc protrusion on the right at T5-6 up to T9-10.  There was no compromising of the spinal cord, some loss of disc height at T8 and T9.  Such was believed to be in part from his extensive years in the Marines.

In July 2011, the Veteran underwent a lumbar interbody fusion and posterior stabilization and fusion.

In a March 2014 statement by Dr. Mark Ricketts, it was noted that the Veteran was his patient and had been under his care since 2009.  He further stated that he was familiar with the Veteran's medical history and treatment and also reviewed his records.  As such, Dr. Ricketts opined that it was likely that the Veteran's lumbar spine condition, radiculopathy, and right leg neuropathy were related to the bus accident in March 2008 while in the Marine Reserves.

After review of the evidentiary record, the Board finds that service connection is not warranted for a back disability.  Significantly, the STRs are completely silent with respect to any findings or diagnoses of a back disability.  While the Veteran may well have injured his back during an in-service MVA, as he has indicated, he never reported any ongoing back pain.  In fact, the Veteran never reported any injury to his back or symptoms while receiving emergency treatment at Flowers Hospital immediately following the MVA.  Also, examination of his back was normal and revealed no abnormalities.  In addition, the Veteran never reported any recurring back symptoms on any Report of Medical History or at the time of his separation from service.  He was also able to complete a three-mile run in May 2008 and only complained of his ankle aching.  Furthermore, in June 2008, the Veteran was noted to have been healed from any previous injuries and was returned to normal activities with no limitations as he was deemed fit for duty.  The Board finds these early reports telling.  The records were generated with a view towards ascertaining the appellant's state of fitness.  They include statements he made at the time his fitness was being evaluated and are consequently more believable than the statements made subsequently when he began pursuit of his claim for monetary benefits.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

The Veteran has also been inconsistent in his lay testimony regarding the onset of problems, providing different statements concerning when his back pain began.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  He told the January 2011 VA examiner that his back pain began while in the service, but, then stated during the March 2014 Hearing that he started having pain shortly after service "probably around December [2008]."  He also reported to a private treatment provider in May 2011, that "several months later" (following the March 2008 in-service MVA), he noticed pain in his intrascapular area and then gradually in his low back.  Considering such inconsistencies, along with the fact that the Veteran specifically denied any back pain in service and during emergency treatment following his in-service MVA, the Board finds that the Veteran's lay testimony of having back pain traceable to the in-service MVA lacks credibility, and is thus not probative as to the timing of the onset of disability.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

To the extent that the Veteran contends continuity of back pain following service, the Board finds that this medical evidence weighs heavily against the contention that back problems existed in service and thereafter.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37.  There is no medical evidence showing complaints of or treatment for his back in service.  The lack of medical evidence of back problems shortly following the MVA weighs against a finding of credibility. 

The medical record also does not present any evidence of arthritis of the spine being present within the first year following qualifying military service, and hence service connection may not be afforded for a back disability presumptively on that basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, while the Veteran has a current diagnosis of a low back disability, to include lumbar degenerative disc disease, there are conflicting medical opinions of record regarding the relationship between a current back disability and the claimed in-service injury.  In fact, the Veteran himself reported during the May 2011 private evaluation/consultation that he "has gotten a variety of explanations."  In a medical statement dated in March 2014, the Veteran's private physician stated that it was likely that the Veteran's lumbar spine condition was related to the bus accident in service.  Nevertheless, the January 2011 VA examiner opined that the Veteran's back disability was less likely as not caused by or a result of his military service or the accident in service.  The examiner noted that review of the claims file did not document a back injury or treatment during the Veteran's service period.  He specifically noted that STRs following the MVA solely addressed an injury sustained to the Veteran's left ankle and complaints of knee pain.   

In assessing evidence such as medical opinions, the failure of a physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence in the adjudication on the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion. Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board finds that the opinion offered by the VA examiner in January 2011 is more persuasive than the opinion provided by Dr. Ricketts.  As noted above, the private physician suggested that the Veteran's current back disability was compatible with the claimed in-service injury.  However, while he indicated that he was familiar with the Veteran's history and treatment, and reviewed the Veteran's claims folder, it is noteworthy that the evidence of record contains no supporting evidence and no corroborating records that the Veteran sustained a back injury during INACDUTRA, which resulted in continued problems, even problems that waxed and waned over time.  See Struck v. Brown, 9 Vet. App. 145 (1996).   Medical history provided by a Veteran and recorded by a physician without additional enhancement or analysis is not competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the fact that the veteran's history is recorded in medical records does not transform it into a competent medical opinion); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).  The January 2011 VA examiner included a thorough review of the Veteran's claims file, the Veteran's medical history was considered, and a complete rationale was provided, which explanation is consistent with the remainder of the record, such as the absence of any back problem when the Veteran was seen in the emergency room shortly after the accident.  As such, the Board finds that the VA examiner's opinion is more persuasive and should be given greater weight.

As for the Veteran's statements relating any current back disability to an injury in service, although the Veteran is competent to describe symptoms pertaining to his claimed disability, whereas here, the question involved is one of medical causation, competent medical evidence is required to substantiate the claim because a lay person is not qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly, the Board finds that the evidence weighs against the Veteran's claim. The Veteran's back disability is not the result of disease or injury incurred in or aggravated by service, and there is no evidence of a nexus between the post-service diagnosis and military service.  As such, the Veteran's claim for service connection for a back disability, to include lumbar spine degenerative disc disease must be denied.  Because there is no approximate balance of positive and negative evidence, the rule affording the Veteran the benefit of the doubt is not helpful.  38 U.S.C.A. § 5107(b) (West 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 38 C.F.R. § 3.102 (2014).

Lower Extremity Radiculopathy and 
Neuropathy of the Right Lower Extremity

The Veteran does not claim and the record does not reflect that any lower extremity radiculopathy or neuropathy of the right lower extremity were present in service or for many years thereafter.  It is claimed that such disabilities are secondary to his low back disability.  See March 2014 Hearing Transcript, p. 5, and January 2011 VA Examination.  The Board notes that the provisions of 38 C.F.R. § 3.310 only apply to situations where the claimed disability is somehow related to an already service-connected disability.  In this case, service connection for a back disability has been denied.  Accordingly, there is no legal basis of entitlement to secondary service connection because the Veteran has not been granted service connection for the disorder that he alleges caused any bilateral radiculopathy or any neuropathy of the right lower extremity he may have.  Therefore, with respect to the claims of secondary service connection, application of the law to the facts is dispositive, and the appeal must be terminated because there is no entitlement under the law to the benefit sought.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  

As for direct service connection, there is no evidence or contention supporting such claims.  The preponderance of the evidence is against these claims.


ORDER

Service connection for a back disability is denied.

Service connection for right or left lower extremity radiculopathy is denied.

Service connection for neuropathy of the right lower extremity is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


